DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 08/31/2022 regarding claims 1-38 is fully considered. Of the above claims, claims 2-4 and 32-33 have been canceled; claims 1, 5-8, 10-14, 16-22, 24-25, 27, 29-31 and 34-38 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitation of “during E) only a part of the at least one defined printing zone during C) is irradiated” is inconsistent with “during E) the complete at least one carbonizable substrate is heated” in claim 1.
Regarding claim 15, the recitation of “D) and E) at least partially overlap in time” is inconsistent with claim 1 in which the sequence of steps are performed in the order whereby D) is performed prior to E).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kueckendahl et al. (US 2020/0079108 A1).
Kueckendahl et al. teach the following claimed limitations:
Regarding claim 30, an inkless printing device (laser marking system 10, FIG. 2) comprising:
a primary irradiation source (laser source 12, FIG. 2) configured to emit at least one primary beam irradiation and at least one secondary beam irradiation (pulses 1A, 1B, 1C, FIG. 1; the scan head 16 includes galvanometric mirrors and focus optics to control the beam path of the laser beam 14 toward a paper substrate 20 for power deposition within a marking field of the paper substrate 20, [0039], FIG. 2), and
C) define at least one printing zone of a substrate (the scan range of the scan head 16 being the printing zone, FIGs. 2, 12),
D) position-selectively carbonize said at least one defined printing zone of the substrate by at least one time position-selectively irradiating of said at least one defined printing zone of the substrate (FIGs. 1-2), by using the at least one primary beam irradiation to form at least one printed marking within said at least one defined printing zone (a two-pixel scanned pattern 1200 to effectuate carbonization to produce a mark, [0086], FIG. 12), and
E) at least one time irradiating of at least a part of said at least one defined printing zone, by using the at least one secondary beam irradiation, such that each defined printing zone is irradiated at least twice during the execution of D) and E), (a linear array of optical devices 751-758 transmits multiple beams, FIG. 7),
wherein D) is initiated prior to E) (during scanning by scan head 16, prior pixel is irradiated prior to subsequent pixel, FIGs. 2, 7, 12).
Regarding claim 31, the device is further configured determine at least one carbonization related characteristic of said substrate (the sensor 22 may detect the color contrast between a generated mark and portions of the substrate not marked, [0040], FIG. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueckendahl et al. (US 2020/0079108 A1).
Kueckendahl et al. (embodiment of FIG. 2) do not teach the following claimed limitations:
Regarding claim 34, a refracting optical means to guide and/or shape an radiated beam emitting by the primary irradiation source.
Kueckendahl et al. (modification of embodiment of FIG. 2) teach the following claimed limitations:
Further regarding claim 34, a refracting optical means to guide and/or shape an radiated beam emitting by the primary irradiation source (the optical devices may be refractive, [0043]) for the purpose of performing micro-pulse shaping.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a refracting optical means to guide and/or shape an radiated beam emitting by the primary irradiation source, as taught by Kueckendahl et al., into Kueckendahl et al. for the purpose of performing micro-pulse shaping.
Allowable Subject Matter
Claims 1, 5-8, 10, 12-14, 16-29 and 35-38 are allowed.
For their dependence on claim 1, claims 11 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 5-8, 10, 12-14, 16-29 and 35-38  is the inclusion of method steps of an inkless printing method that include a sequence of steps which are performed in the following order: A) providing at least one carbonizable substrate, B) determining at least one carbonization related characteristic of said at least one carbonizable substrate, C) defining at least one printing zone of the at least one carbonizable substrate, D) position-selectively carbonizing said at least one defined at least one printing zone of the at least one carbonizable substrate by at least one time position-selectively irradiating of said at least one defined printing zone of the at least one carbonizable substrate, by using at least one primary beam irradiation to form at least one printed marking within said defined at least one printing zone, and E) at least one time irradiating of at least a part of said at least one defined printing zone, by using at least one secondary beam irradiation, such that each printing zone is irradiated at least twice during the execution of D) and E), wherein during B) a carbonization temperature of the at least one carbonizable substrate is determined, and wherein during E) the complete at least one carbonizable substrate is heated to a temperature below the carbonization temperature defined during B). These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 30-31 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




7 October 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853